Case 1:20-cv-04651-SDG Document 35 Filed 11/19/20 Page 1 of 4

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
L. LIN WOOD, JR., )
Plaintiff, )
v. ) CIVIL ACTION FILE NO,
)  1:20-ev-04651-SDG
BRAD RAFFENSPERGER, in his _)
official capacity as Secretary of State )
of the State of Georgia, et al., )
Defendants.
)

 

NOTICE OF FILING AFFIDAVIT OF BRIDGT THORNE IN SUPPORT
OF PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER

COMES NOW Ray S. Smith, III, Counsel of Record, and gives notice of the

filing of the Affidavit of Bridget Thorne attached hereto.

Respectfully submitted isl | day of November, 2020.

(00584223. }
Case 1:20-cv-04651-SDG Document 35 Filed 11/19/20 Page 2 of 4

 

Counsel for Plaintiff

Five Concourse Parkway
Suite 2600

Atlanta, Georgia 30328
Telephone 404-760-6006
Facsimile 404-760-0225

(00584223. }
Case 1:20-cv-04651-SDG Document 35 Filed 11/19/20 Page 3 of 4

CERTIFICATE OF SERVICE

This is to certify that I have this day served the within and foregoing Notice

of Filing Affidavit of Bridget Thorne via electronic mail as follows:

Charlene S McGowan
Georgia Attorney General's Office
Assistant Attorney General
40 Capitol Square SW
Atlanta, GA 30334
404-656-3389
Email: cmcgowan@law.ga.gov

Russell D. Willard
Attorney General's Office-Atl
Department of Law
40 Capitol Square, SW
Atlanta, GA 30334
404-656-3300

Email: rwillard@law.ga.gov

Marc E. Elias
Perkins Coie LLP
700 13th St NW
Ste 800
Washington, DC 20005
202-654-6200
Email: melias@perkinscoie.com

Adam Martin Sparks
Krevolin & Horst, LLC

(00584223. }
Case 1:20-cv-04651-SDG Document 35 Filed 11/19/20 Page 4 of 4

One Atlantic Center, Ste 3250
1201 West Peachtree St., NW
Atlanta, GA 30309
404-888-9700
Email: sparks@khlawfirm.com

Bryan Ludington Sells
The Law Office of Bryan L. Sells, LLC
P.O. Box 5493
1226 Springdale Road, NE
Atlanta, GA 31107-0493
404-480-4212
Email: bryan@bryansellslaw.com

This _/ ath November, 2020.

 

]
Gébrgia Bar No. 662555
rgmith@smithliss.com
Counsel for Plaintiff

SMITH & LISS, LLC
Five Concourse Parkway
Suite 2600

Atlanta, Georgia 30328
Telephone 404-760-6006
Facsimile 404-760-0225

(00584223. }
